Title: To Thomas Jefferson from Edmund Bacon, 11 September 1822
From: Bacon, Edmund
To: Jefferson, Thomas

Deare Sir.11th Sepr 1822In my arrangements of my moove I have considerd to make you a propersition respecting the money due to John Bacon. I have a waggon and several horses to buy, and altho I should be Obliged to pay a much higher price than if I had cash to perchase with yet for your accomodation I expect I can procure those articles by giving orders on you payable in as short a time as can be Possible for you to appoint. the sooner you can pay the cheaper. I can purchase. I had it in contemplation before I received your note yesterday to ask you to let Joe Iron a waggon for me which Would be worth $40 which he & his striker could do in 10 days and that You could also furnish the Iron on terms of 12 months credit. this would enable you to pay 80 or 100$ of the above bond. I dont wish to be troublesome to you in the least. I only propose Such things as I consider to Your interest. and confess it. is more sootable to get so much of my arrangements done at home as I can than to go else whare. I am to see a man to day about a waggon & team and would tharefore be very thankfull if you could say the earliest hour you could enable me to draw on You on acct John Bacons bond on you. I am really disposed to do nothing against Your wish & interest. but if I leave any of my affairs unsettled here it may cost me more trouble than my situation will admit. all my relations even my old mother is going with me.Sincerely Yours &cE Bacon